DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen [US 10977882] in view of Hodge et al. [US 20180218753].
As to claim 1. Nguyen discloses A method comprising: 
detecting one or more events, [fig. 10, col. 7, line 62-67] receive sensor data from an event recorder, based on output of a first imaging device oriented toward an exterior of a vehicle, [col. 7, lines 66-67] sensor data includes video data of external environment including traffic lights, road signs and nearby vehicles; wherein [fig. 1, col. 8, lines 2-6, claim 2] the event recorder 102 is mounted on the vehicle; 
capturing output of a second imaging device of the vehicle, [col. 6, line 55 – col. 7, line 1] video data collected to determine maneuver characteristics based on actual driving behavior of driver based on video data; wherein [col. 2, lines 49-51] the driving maneuver is determined to gauge reaction time to a hazard; 
analyzing the output of the second imaging device to determine one or more behavioral results respectively corresponding with the one or more events, [fig. 10, col. 8, lines 23-24] maneuver characteristics determined based on sensor data; wherein [col. 6, line 55 – col. 7, line 1] maneuver characteristics is determined based on actual driving behavior of driver based on video data; wherein [col. 2, lines 49-51] the driving maneuver is determined to gauge reaction time to a hazard; and 
establishing a quotient based on a ratio of the behavioral results to the events, [fig. 10, col. 8, lines 40-45].
Nguyen fails to disclose that the second imaging device is oriented toward an interior of the vehicle.
Hodge teaches a system wherein a vehicle comprises a camera housing 50 mounted on the windshield of a vehicle with a camera 56 oriented toward an exterior of the vehicle and a camera 54 oriented toward an interior of the vehicle, [fig. 4, 0041]; wherein the camera 54 records the driver of the vehicle in response to a detection of an accident or event, [0083].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Nguyen with that of Hodge so that the system can have a single housing for both cameras reducing the amount of space used for both cameras.

As to claim 2. Nguyen discloses The method of claim 1, wherein the capturing of the output of the second imaging device is triggered based on the detection of the events, [col. 2, lines 49-51].

As to claim 3. Nguyen discloses The method of claim 1, wherein the behavioral results are determined based upon whether predetermined expected responses following the events are detected; wherein [col. 2, lines 49-51] the driving maneuver is determined to gauge reaction time to a hazard. 

As to claim 4. Nguyen discloses The method of claim 1, wherein the events include detection of one or more of: a speed limit indication; a stop sign; a traffic light state; a no-right-turn-on-red-light indication; a yield indication; a braking rate; a roadway entry indication; a roadway exit indication; a lane departure; a number of lanes changed; an estimated time-to-collision; a school zone speed indication; and a school zone pedestrian indication, [col. 2, lines 49-58] reaction time to a required sudden stop, reads on braking rate; reaction time to act on a sudden yellow light, reads on traffic light state; modulation of the brake pad for typical stops, reads on braking rate; vehicle path of lane changes, reads on a roadway exit indication and lane departure; vehicle timing of lane changes, reads on a number of lanes changed; ability to stay on the correct path during a turn; ability to stay in the middle of the lane on straight paths, reads on lane departure.

As to claim 5. Nguyen discloses The method of claim 1, wherein the behavioral results include indication of one or more of: drowsiness; a number of times or frequency of driver eyes being diverted from a roadway-oriented gaze; a number of times or frequency of driver attention directed to an infotainment system; a number of times or frequency of driver eyes blinking; a predetermined emotion; use of a cell phone; use of a cell phone beyond a predetermined speed; and use of a cell phone within a school zone, [col. 2, lines 49-58] time to go from alert to drowsy state measured.

As to claim 6. Nguyen discloses The method of claim 1, further comprising: transmitting captured output of the second imaging device to a remote computing system, [col. 4, lines 18-27].

As to claim 7. Nguyen discloses The method of claim 6, wherein the analysis of the transmitted output of the second imaging device is done by the remote computing system, [col. 4, lines 18-27].

As to claim 9. Nguyen discloses The method of claim 1, further comprising: establishing a qualitative indication of driver behavior based upon the quotient, [col. 2, lines 58-67].

As to claim 10. Nguyen discloses The method of claim 1, further comprising: capturing output of one or more additional vehicular devices; and analyzing both the output of the second imaging device and the output of the additional vehicular devices to determine the behavioral results, [col. 8, line 62 – col. 9, line 18] driving behaviors from other drivers is collected and used as a comparison pool to determine maneuver statistics.

As to claim 11. Nguyen discloses The method of claim 10, wherein the output of the additional vehicular devices includes indication of one or more of: a time of day; a weather condition; a geographic location; a type of roadway; a direction of sunshine incident to a driver’s face; and a transpired length of a drive, [col. 4, lines 32-41] the system measures maneuver data to determine maneuver characteristics which can be compared with maneuver characteristics of other drivers to determine maneuver statistics; wherein the maneuver data collected includes GPS data.

As to claim 12. Nguyen discloses The method of claim 1, wherein the first imaging device is a dashboard camera, [col. 3, lines 52-54] event recorder mounted on dashboard. 

As to claim 13. Nguyen discloses The method of claim 1, wherein the first imaging device is a forward-facing camera, [col. 7, lines 66-67] sensor data includes video data of external environment including traffic lights, road signs and nearby vehicles.
Nguyen fails to disclose wherein the second imaging device is a driver-facing camera.
Hodge teaches a system wherein a vehicle comprises a camera housing 50 mounted on the windshield of a vehicle with a camera 56 oriented toward an exterior of the vehicle and a camera 54 oriented toward an interior of the vehicle, [fig. 4, 0041]; wherein the camera 54 records the driver of the vehicle in response to a detection of an accident or event, [0083].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Nguyen with that of Hodge so that the system can have a single housing for both cameras reducing the amount of space used for both cameras.

As to claim 14. Nguyen discloses A method of improving driving safety, the method comprising:
detecting a set of events, [fig. 10, col. 7, line 62-67] receive sensor data from an event recorder, based on output of a first camera configured to capture images from an exterior of a vehicle, [col. 7, lines 66-67] sensor data includes video data of external environment including traffic lights, road signs and nearby vehicles; wherein [fig. 1, col. 8, lines 2-6, claim 2] the event recorder 102 is mounted on the vehicle;
capturing output of a second camera, [col. 6, line 55 – col. 7, line 1] video data collected to determine maneuver characteristics based on actual driving behavior of driver based on video data, based upon the detection of the events, [col. 6, line 55 – col. 7, line 1] maneuver characteristics is determined based on actual driving behavior of driver based on video data; wherein [col. 2, lines 49-51] the driving maneuver is determined to gauge reaction time to a hazard;
analyzing the output of the second camera to determine a set of behavioral results respectively corresponding with the set of events, based upon whether predetermined expected responses following the events are detected, [fig. 10, col. 8, lines 23-24] maneuver characteristics determined based on sensor data; wherein [col. 6, line 55 – col. 7, line 1] maneuver characteristics is determined based on actual driving behavior of driver based on video data; wherein [col. 2, lines 49-51] the driving maneuver is determined to gauge reaction time to a hazard;
establishing a quotient based on a ratio of the behavioral results to the events, [fig. 10, col. 8, lines 40-45]; and 
providing the quotient via a display of the vehicle.
Nguyen fails to disclose wherein the second camera is configured to capture images from a driver region of the vehicle.
Hodge teaches a system wherein a vehicle comprises a camera housing 50 mounted on the windshield of a vehicle with a camera 56 oriented toward an exterior of the vehicle and a camera 54 oriented toward an interior of the vehicle, [fig. 4, 0041]; wherein the camera 54 records the driver of the vehicle in response to a detection of an accident or event, [0083].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Nguyen with that of Hodge so that the system can have a single housing for both cameras reducing the amount of space used for both cameras.

As to claim 15. Nguyen discloses The method of claim 14, 
wherein the events include detection of one or more of: a speed limit indication; a stop sign; a traffic light state; a no-right-turn-on-red-light indication; a yield indication; a braking rate; a roadway entry indication; a roadway exit indication; a lane departure; a number of lanes changed; an estimated time-to-collision; a school zone speed indication; and a school zone pedestrian indication, [col. 2, lines 49-58] reaction time to a required sudden stop, reads on braking rate; reaction time to act on a sudden yellow light, reads on traffic light state; modulation of the brake pad for typical stops, reads on braking rate; vehicle path of lane changes, reads on a roadway exit indication and lane departure; vehicle timing of lane changes, reads on a number of lanes changed; ability to stay on the correct path during a turn; ability to stay in the middle of the lane on straight paths, reads on lane departure; and 
wherein the behavioral results include indication of one or more of: drowsiness; a number of times or frequency of driver eyes being diverted from a roadway-oriented gaze; a number of times or frequency of driver attention directed to an infotainment system; a number of times or frequency of driver eyes blinking; a predetermined emotion; use of a cell phone; use of a cell phone beyond a predetermined speed; and use of a cell phone within a school zone, [col. 2, lines 49-58] time to go from alert to drowsy state measured.

As to claim 16. Nguyen discloses The method of claim 14, further comprising: transmitting captured output of the second imaging device to a remote computing system, wherein the analysis of the transmitted output of the second imaging device is done by the remote computing system, [col. 4, lines 18-27].

As to claim 17. Nguyen discloses The method of claim 14, further comprising: capturing output of one or more additional vehicular devices; and analyzing both the output of the second imaging device and the output of the additional vehicular devices to determine the behavioral results, [col. 8, line 62 – col. 9, line 18] driving behaviors from other drivers is collected and used as a comparison pool to determine maneuver statistics, wherein the output of the additional vehicular devices includes indication of one or more of: a time of day; a weather condition; a geographic location; a type of roadway; a direction of sunshine incident to a driver’s face; and a transpired length of a drive, [col. 4, lines 32-41] the system measures maneuver data to determine maneuver characteristics which can be compared with maneuver characteristics of other drivers to determine maneuver statistics; wherein the maneuver data collected includes GPS data. 

Claim(s) 8, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Hodge and Trundle et al. [US 10836309].
As to claim 8. the combination of Nguyen and Hodge fails to disclose The method of claim 1, further comprising: providing the quotient via a display of the vehicle. 
Trundle teaches a distracted driver detection system wherein the system determines a distracted driver score and displays the score to the driver, [col. 15, lines 18-28].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Nguyen and Hodge with that of Trundle so that the driver can adjust their driving behavior based on the score.

As to claim 18. Nguyen discloses A two-camera system for improving driving safety, comprising: 
one or more processors, [fig. 2] processor 204; and 
a memory, [fig. 2] memory 218, storing instructions that, when executed, [col. 4, lines 52-54], cause the one or more processors to: 
detect one or more events, [fig. 10, col. 7, line 62-67] receive sensor data from an event recorder, based on output of a first imaging device oriented toward an exterior of a vehicle, [col. 7, lines 66-67] sensor data includes video data of external environment including traffic lights, road signs and nearby vehicles; wherein [fig. 1, col. 8, lines 2-6, claim 2] the event recorder 102 is mounted on the vehicle; 
capture output of a second imaging device of the vehicle, [col. 6, line 55 – col. 7, line 1] video data collected to determine maneuver characteristics based on actual driving behavior of driver based on video data; wherein [col. 2, lines 49-51] the driving maneuver is determined to gauge reaction time to a hazard; 
determine one or more behavioral results corresponding with the one or more events, [fig. 10, col. 8, lines 23-24] maneuver characteristics determined based on sensor data; wherein [col. 6, line 55 – col. 7, line 1] maneuver characteristics is determined based on actual driving behavior of driver based on video data; wherein [col. 2, lines 49-51] the driving maneuver is determined to gauge reaction time to a hazard; 
establish a quotient based on a ratio of those behavioral results to the events, [fig. 10, col. 8, lines 40-45]; and 
wherein the capturing of the output of the second imaging device is triggered based on the detection of the events, [col. 2, lines 49-51]; and 
wherein the behavioral results are determined based upon whether predetermined expected responses following the events are detected; wherein [col. 2, lines 49-51] the driving maneuver is determined to gauge reaction time to a hazard. 
Hodge teaches a system wherein a vehicle comprises a camera housing 50 mounted on the windshield of a vehicle with a camera 56 oriented toward an exterior of the vehicle and a camera 54 oriented toward an interior of the vehicle, [fig. 4, 0041]; wherein the camera 54 records the driver of the vehicle in response to a detection of an accident or event, [0083].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Nguyen with that of Hodge so that the system can have a single housing for both cameras reducing the amount of space used for both cameras.
The combination of Nguyen and Hodge fails to disclose that the system provide the quotient via a display of the vehicle.
Trundle teaches a distracted driver detection system wherein the system determines a distracted driver score and displays the score to the driver, [col. 15, lines 18-28].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Nguyen and Hodge with that of Trundle so that the driver can adjust their driving behavior based on the score.

As to claim 19. Nguyen discloses The method of claim 18, 
wherein the events include detection of one or more of: a speed limit indication; a stop sign; a traffic light state; a no-right-turn-on-red-light indication; a yield indication; a braking rate; a roadway entry indication; a roadway exit indication; a lane departure; a number of lanes changed; an estimated time-to-collision; a school zone speed indication; and a school zone pedestrian indication, [col. 2, lines 49-58] reaction time to a required sudden stop, reads on braking rate; reaction time to act on a sudden yellow light, reads on traffic light state; modulation of the brake pad for typical stops, reads on braking rate; vehicle path of lane changes, reads on a roadway exit indication and lane departure; vehicle timing of lane changes, reads on a number of lanes changed; ability to stay on the correct path during a turn; ability to stay in the middle of the lane on straight paths, reads on lane departure; and 
wherein the behavioral results include indication of one or more of: drowsiness; a number of times or frequency of driver eyes being diverted from a roadway-oriented gaze; a number of times or frequency of driver attention directed to an infotainment system; a number of times or frequency of driver eyes blinking; a predetermined emotion; use of a cell phone; use of a cell phone beyond a predetermined speed; and use of a cell phone within a school zone, [col. 2, lines 49-58] time to go from alert to drowsy state measured.

As to claim 20. Nguyen discloses The two-camera system of claim 18, wherein the instructions, when executed, further cause the one or more processors to: transmit captured output of the second imaging device to a remote computing system, wherein the determination that behavioral results correspond with the events and the establishment of the quotient is done by the remote computing system, [col. 4, lines 18-27].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688